UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8195


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE DAVID BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:93-cr-00264-MR-1)


Submitted:   October 29, 2010             Decided:   November 12, 2010


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie David Brown, Appellant Pro Se.    David Alan Brown, Sr.,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Willie David Brown appeals the district court’s order

denying   a    reduction    of    sentence      pursuant   to     18    U.S.C.

§ 3582(c)(2) (2006).       We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.        United States v. Brown, No. 3:93-cr-

00264-MR-1    (W.D.N.C.    Aug.   4,   2009).     We   dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                       2